Citation Nr: 0613187	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  02-22 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to cold exposure.

2.  Entitlement to service connection for arthritis of 
multiple joints, to include as secondary to cold exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to July 1953.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  
The VA RO in Louisville, Kentucky currently has jurisdiction 
of the appeal.

In August 2004, the Board remanded this case to the RO for 
further development.  The case was recently returned to the 
Board.

In April 2006, a Deputy Vice Chairman of the Board granted 
the representative's motion to advance the case on the 
Board's docket due to the veteran's advanced age.  38 C.F.R. 
§ 20.900(c).


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
associate coronary artery disease to the veteran's military 
service on any basis, to include as secondary to claimed cold 
exposure.

2.  The competent and probative medical evidence does not 
associate arthritis of multiple joints to the veteran's 
military service on any basis, to include as secondary to 
claimed cold exposure.

3.  The claim of entitlement to service connection for 
coronary artery disease or multiple joint arthritis does not 
present a question of medical complexity or controversy so as 
to warrant referral for an independent medical expert (IME) 
opinion.



CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by service and it may not be presumed to have been incurred 
or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 

2.  Arthritis of multiple joints was not incurred in or 
aggravated by service and it may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

3.  The criteria for referral for an IME opinion have not 
been met.  38 U.S.C.A. 
§ 7109 (West 2002); 38 C.F.R. § 20.901 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claims were pending on November 9, 2000, the 
effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In May 2001 and August 2004 letters, the veteran was informed 
of the provisions of the VCAA and was advised to identify any 
evidence in support of the claims that had not been obtained.  
Together the VCAA specific letters informed the veteran that 
VA would obtain pertinent federal records.  The veteran was 
informed that VA would also make reasonable efforts to obtain 
any identified private medical evidence.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the veteran of the information and evidence necessary to 
substantiate the claims as required by Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  A VCAA notice in this case was 
provided to the veteran prior to the initial AOJ adjudication 
of the claims in March 2002 and as a result the timing of the 
notice does comply with the express requirements of the law 
as discussed in Pelegrini.  Furthermore, the VCAA-specific 
development that was subsequently completed prior to the RO 
reviewing the matter in July 2005 cured the timing 
deficiency.  In response to the July 2005 supplemental 
statement of the case, the veteran advised the RO that he did 
not have any additional evidence to submit.

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  The Board notes 
that the August 2004 VCAA-specific letter had a statement on 
page 2 that was an adequate presentation of the fourth 
element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and he was provided a single notice covering all 
content requirements expressly.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006), noting the timing 
defect can be cured, as it was here, through Board remand 
followed by VCAA directed notice that covered all content 
elements.  The content of the VCAA notice supports the 
conclusion that the claimant had a meaningful opportunity to 
participate effectively in the processing of the claim.  
Furthermore, as the Board is denying the claims for service 
connection there is no potential prejudice in any deficiency 
in notice regarding the effective date and initial rating 
elements of a claim.  The Board also notes that the notice of 
the rating decision, the  statement of the case and 
supplemental statement of the case were thorough in 
presenting information the veteran needed to pursue his 
appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained a VA examination and opinion, and VA 
medical records, and private treatment records the veteran 
identified.  Furthermore, the representative has not offered 
for identified any evidence to support the claim under 
38 C.F.R. § 3.310 which was argued in the recent presentation 
to the Board.  The veteran is service connected for post-
traumatic stress disorder and a skin condition of the feet.  
Thus there is no requirement for another examination.  The RO 
obtained a medical examination/opinion in view of the 
documented Korean Conflict service and the claimed 
relationship between the coronary artery disease and 
arthritis and his exposure to cold weather, although there 
was no competent evidence of an association.  The VCAA duty 
to assist regarding the necessity of a medical 
examination/opinion does require an opinion in a claim for 
secondary service connection where, as here, there is no 
competent evidence a service connected disability may be 
associated with symptoms being reported.  See Duenas v. 
Principi, 18 Vet. App. 514, 519-20 (2004).  Thus, the Board 
finds the development is adequate when read in its entirety 
and that it satisfied the obligations established in the VCAA 
and the Board's remand order.  

One additional point regarding the duty to assist requires 
discussion.  The representative in July 2004 requested an 
opinion from an IME on the appeal issues.  The July 2004 
Board remand gave the RO the opportunity to undertake 
development deemed necessary.  The Board and the RO have such 
authority under 38 U.S.C.A. § 7109 and 38 C.F.R. § 3.328, 
respectively, however this is a discretionary authority.  The 
RO did not seek an IME opinion and there has been no further 
request for such an opinion, but the Board deems the matter 
raised on appeal as the representative recently referred to 
previously advanced arguments.  

There is no conferred right to an outside expert's opinion 
and, as noted previously, the authority to seek an outside 
opinion is purely discretionary.  See, Winsett v. West, 11 
Vet. App. 420, 425-26 (1998).  See also Stewart v. Brown, 10 
Vet. App. 15, 18 (1997), quoting from Willis v. Brown, 6 Vet. 
App. 433, 435 (1994) that the operative word "may" in a 
regulation clearly indicates discretion).  See also Malone v. 
Gober, 10 Vet. App. 539, 544 (1997) holding that the use of 
the word "may" connotes complete unfettered discretion and 
noting with approval Corey v. Derwinski, 3 Vet. App. 231, 235 
(1992) and Scott v. Brown, 7 Vet. App. 184 (1994) regarding 
the use of the term "may" in 38 C.F.R. § 3.109.  

The Board believes it is not an abuse of discretion to deny 
the request.  For example, there is no argument regarding the 
RO development in not seeking an IME opinion after having 
received that request.  Nor has the request been pursued 
after the Board remand and receipt of a VA medical opinion.  
The argument did not offer any reasoning to support the 
medical complexity or controversy elements that would support 
such a request.  The pertinent inquiry is the identification 
of nexus between claimed cold exposure in Korea and 
subsequent multiple joint arthritis and coronary artery 
disease.  However, there is no controversy regarding cold 
exposure as reflected in the record discussed below, nor was 
any medical statement submitted that expressly or implicitly 
provided competent support for the theory the representative 
advanced.  Given these considerations, the Board believes 
there is no basis for an IME opinion and that it acts within 
its discretion in denying the request.  The Board has made 
the required finding and conclusion, as this is viewed as a 
material issue.  38 U.S.C.A. § 7104(d)(1).

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claims.  The record has been supplemented 
with relevant clinical records, and an examination that 
included medical opinion relevant to the appeal.  VA's duty 
to assist the veteran in the development of the claims has 
been satisfied and the Board will turn to a discussion of the 
claims on the merits.


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  A number of specific 
disabilities enumerated in the statute and in VA regulations, 
such as cardiovascular disease and arthritis, are presumed by 
law to have been incurred in service to have been manifest to 
a degree of 10 percent or more within the specified period of 
one year following the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. 
West, 12 Vet. App. 247, 253 (1999)).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The veteran has met the first requirement to prevail on his 
claim of entitlement to service connection; that is, he has 
diagnoses of coronary artery disease and arthritis.  However, 
as the discussion that follows will explain, he does not 
satisfy the other requirements to prevail in this claim for 
service connection on a direct or presumptive basis.  For 
example, the service medical records other than the 
separation examination are not available and are presumed 
destroyed according to information received in 2001 from the 
service department.  However, the separation examination 
showed a normal cardiovascular evaluation and a normal spine 
and extremities.  Furthermore, the veteran recalled being 
told by a physician in Korea that his shaking and nervousness 
was "stress" and he told a VA examiner in January 2003 that 
he did not recall getting any medical help for cold injury 
during the Korea tour.  In such circumstances, VA has a 
heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the veteran.  
See Gregory v. Brown, 8 Vet. App. 563, 570 (1996); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

However, there is only a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to 
assist a claimant in developing the claim, and to explain its 
decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
submitting a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that the service medical records are not 
available, the appeal must be decided on the evidence of 
record and his exposure was presumed in the medical 
evaluation.  He was not identified as a prisoner of war.

From the record of private medical treatment beginning in the 
early 1970's his coronary artery disease was not shown until 
the late 1960's and arthritis of the shoulders, the hips and 
the lumbar spine and cervical spine were noted from the early 
1990's.  The Board recognizes that the veteran's claim has 
been grounded in claimed cold exposure he experienced during 
his service in Korean Conflict, and as there is no 
affirmative evidence to find that he should not be presumed 
to have been exposed to cold weather, the Board may accept 
without argument that he was exposed as claimed.  

However, the claimant's personal belief, no matter how 
sincere, unsupported by competent medical evidence, cannot 
form the basis of a claim.  Voerth v. West, 13 Vet. App. 117 
(1999).  Continuity of symptomatology is not established 
solely through lay recollections and where, as here, there is 
no medical evidence indicating continuous symptomatology 
related to any incident of his military service.  McManaway 
v. West, 13 Vet. App. 60, 66 (1999).  The veteran is a lay 
person who has expressed an opinion relating his coronary 
artery disease and arthritis to service as secondary to cold 
exposure.  As a lay person he is not competent to address 
medical causation or etiology of his disorders.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The medical opinion 
the RO obtained in January2003 was that there was no 
relationship between the claimed exposure to cold and the 
development of arteriosclerotic coronary artery disease as it 
was not known to be secondary to cold exposure.  The 
arthritis of the hips and acromioclavicular joints was deemed 
more likely due to continued use and the aging process.  

However, the Board is obligated to determine the credibility 
and probative value of the VA physician's opinion as evidence 
to be used in adjudicating the appeal.  The Board must 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the veteran.  Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).  The Board has "the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Here, a VA physician reviewed the record noting the 
cardiovascular disease and arthritis of multiple joints and 
the veteran's history of cold exposure.  The examiner 
concluded that the disorders were not in any way related to 
such exposure.  The examiner was thorough in evaluating the 
claim as evidenced in the detailed history.  The RO provided 
the entire record to the VA examiners and did not limit or 
constrain the review. See, e.g., Colayong v. West, 12 Vet. 
App. 524, 535 (1999); Bielby v. Brown, 7 Vet. App. 260, 268-
69 (1994).  Therefore, the Board does assign significant 
probative weight to the VA opinion.  In response to the VA 
opinion, there is no challenge to the specific conclusions 
with any competent medical evidence to rebut the opinion 
against service connection or diminish its probative weight.  
The medical statement dated in September 2004 was simply a 
list of his various disabilities without any nexus opinion.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995); Davis v. 
West, 13 Vet. App. 178, 185 (1999) and Struck v. Brown, 
9 Vet. App. 145, 155 (1996).  Furthermore, the VA opinion is 
viewed in its full context, and not characterized solely by 
the medical professional's choice of words.  See, e.g., Lee 
v. Brown, 10 Vet. App. 336, 339 (1997).  The Board notes 
there is no competent evidence associating arthritis in any 
joint or group of joints shown to the veteran's service on 
any basis.  Thus, the Board assigns substantial weight to the 
VA opinion as it is not opposed with competent medical 
evidence and it was thorough in its analysis.  Similarly, the 
Board is not competent to supplement the record with its own 
unsubstantiated medical conclusions, and certainly cannot 
oppose the competent VA medical opinion of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for coronary artery 
disease, to include as secondary to cold exposure is denied.



Entitlement to service connection for arthritis of multiple 
joints, to include as secondary to cold exposure is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


